December 23, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
         JAMIE GENENDER AND CRITTER STUFF, LLC, Appellants

NO. 14-14-00048-CV                           V.

                    USA STORE FIXTURES, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, USA Store
Fixtures, LLC, signed October 16, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below to delete the following paragraph from
the judgment:

      It is hereby ORDERED that Jamie Michele Genender and Critter
      Stuff, L.L.C., jointly and severally, pay to USA Store Fixtures the
      amount of $38,000, representing the reasonable and necessary
      attorneys’ fees in this case and a contingent award of attorneys’ fees
      in the amount of $20,000 if this case is appealed to the Court of
      Appeals, and $20,000 if this case is appealed to the Supreme Court of
      Texas.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.